Title: Abigail Adams to Lucy Quincy Tufts, 3 September 1785
From: Adams, Abigail
To: Tufts, Lucy Quincy


     
      My Dear Aunt
      London Sepbr 3d. 1785
     
     And why my dear Madam have you not written a few lines, and tuckt into a corner of my good uncles Letters when he has favourd me with one? Perhaps you think I ought first to have adrest you. I knew I was writing to both, whenever I scribled to my honourd Friend, and that my sisters and Neices would communicate to you their Letters whenever there was any thing worthy your notice.
     I know Madam that you Live a Life so retired and are now so frequently seperated from your worthy companion that I flatter myself a few lines from me will not be unacceptable to you: tho I were to amuse you with what is the Ton of London, The learned pig, dancing dogs, and the little Hare that Beats the Drum. It is incredible what sums of Money are nightly lavishd upon these kinds of Amusements, many of them fit only to please children. The Tumbling and rope Dancing is worth seeing once or twice, because it gives you an Idea of what skill agility and dexterity the Humane frame is capable of, and of which no person can form an Idea without having seen it. The House where these wonderfull feats are exhibited is calld Sadlers Wells and is accomodated with Boxes and a Stage in the manner of a play House. Upon the Stage two machines are fixed upon which a rope is extended about 15 foot from the floor. Upon this the Dancers mount drest very neat with a Jocky and feathers and a silk Jacket and Breaches, the Jacket very tight to the waist and a sash tied round the Jacket. He bows to the company; upon which a person who stands near him gives him a long pole made thick at each end. With this pole which serves to Balance him, he commences his dance to the Musick which he keeps time with. He will run backwards and forwards poise himself upon one foot, kneel jump across the rope, spring upon it again, and finally throws down the pole and jumps 6 foot into the air repeatedly, every time returning upon the rope with the same steadiness as if it was the floor, and with so much ease, that the spectator is ready to believe he can perform, the same himself. There is one man who is stilled the little devil, who dances with wooden shoes, and I have seen him stand upon his head with his feet perpendicular in the air. All this is wonderfull for a Man, but what will you say, when I assure you I have seen a most Beautifull Girl perform the same feats! Both in Paris and England. Why say you what could she do with her peticoats? It is true that she had a short silk skirt, but she was well clad under that, with draws, and so are all the female Dancers upon the stage, and there is even a law in France that no woman Shall dance upon the stage without them; But I can never look upon a woman in such situations, without conceiving all that adorns and Beautifies the female Character, delicacy modesty and diffidence, as wholy laid asside, and nothing of the woman but the Sex left.
     In Europe all the lower class of women perform the most servile Labour, and work as hard with out door as the Men. In France you see them making hay, reaping sowing plowing and driveing their carts alone. It would astonish you to see how Labourious they are, and that all their gain is coars Bread and a little ordinary wine, not half so good as our cider. The Land is all owned by Marquisses Counts and Dukes, for whom these poor wretches toil and sweat. Their houses through all the villages of France consist of thatched roof Huts, without one single pane of glass. When they have any buisness which requires light, they set out of Door, and this they usually do through the whole season, for Heaven has blesst them with an admirable Climate, and a soil productive of every necessary and delicacy that Luxery can pant for. But there Religion and Government Mar all heavens Bounty. In Spain I have been told that it is much worse. I believe in England the common people live more comfortably, but there is wretchedness and oppression enough here, to make a wise Man mad.
     If I was not attached to America by a Naturel regard, as my native Country, when I compare the condition of its inhabitants, with that of the Europeans, I am bound to it by every feeling of phylanthropy, and pray that the Blessings of civil and Religious Liberty, knowledge and virtue may increase and shine upon us, in proportion as they are clouded and obstructed in the rest of the Globe, and that we may possess wisdom enough to estimate aright our peculiar felicity.
     I will not close untill I have inquired after your Health and that of your Son and Neice to whom present my Love. Mr. Adams and your Neice also tender you their regards. As I esteem a good domestick I would not forget them in the number of your family, or any of my Towns folks who may think it worth while to inqure after Your affectionate Friend and Neice
     
      Abigail Adams
     
    